Honorable H.G. Foster Prosecuting Attorney 20th Judicial District Faulkner County Courthouse 1008 Front Street Conway, Arkansas  72032
Dear Prosecutor Foster:
This office acknowledges your request for an official opinion. Your question concerns the interpretation of Ark. Stat. Ann. 17-4208(3)(a), which provides in pertinent part:
   RULES OF CONDUCT.  No officer or other employee of county government shall be interested, either directly or indirectly, in any contract or transaction made, authorized, or entered into on behalf of the county or an entity created by the county, or (2) accept or receive any property, money, or other valuable thing, for their use or benefit on account of, connected with or growing out of any contract or transaction of a county.
Two employees of the county, a deputy sheriff and a maintenance man, in addition to their regular salary are paid from county funds to assist the probation officer in supervising the road crew on Saturdays.  You inform us that the auditors have declared the payments for Saturday road crew supervision to be in violation of the provisions of Ark. Stat. Ann. 17-4208(3)(a).
In this fact situation, there appears to be an oral contract between the county and the employees to perform labor on Saturday in exchange for monetary payment. Thus, these regular county employees are put in the position of receiving money in connection with a contract with the county.  It is my opinion that such practices are forbidden by Ark. Stat. Ann. 17-4208(3)(a).  This result is consistent with Attorney General's Official Opinion No. 85-57, which was issued on February 20, 1985.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.